.. FILED
Charlotte, NC

. MAR 4 2021
IN THE UNITED STATES DISTRICT COURT Cc
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

lerk, US District Court

STATESVILLE DIVISION Western District NC
UNITED STATES OF AMERICA ) DOCKET NO, 5:20-cr-65-KDB
)
V. )
) CONSENT ORDER AND
(2) JUAN SEBASTIAN-MOLINA ) JUDGMENT OF FORFEITURE

WHEREAS, the defendant, JUAN SEBASTIAN-MOLINA, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily pleaded
guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under which forfeiture may
be ordered;

WHEREAS, the deféridant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant’s
offense(s) herein, property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or substitute
property as defined by 21 U.S.C. § 853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to
forfeiture pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d), and/or 28 U.S.C. § 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and agrees to the
forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P. 32.2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds that there is
the requisite nexus between the property and the offense(s) to which the defendant has pleaded

guilty;

WHEREAS, the defendant withdraws any claim previously submitted in response to an
administrative forfeiture or civil forfeiture proceeding concerning any of the property described
below. If the defendant has not previously submitted such a claim, the defendant hereby waives
all right to do so. If any administrative forfeiture or civil forfeiture proceeding concerning any of
the property described below has previously been stayed, the defendant hereby consents to a lifting
of the stay and consents to forfeiture;

Case 5:20-cr-00065-KDB-DCK Document 51 Filed 03/04/21 Page 1 of 3

 
NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

Approximately $147.00 in United States currency;
Approximately $441.00 in United states currency;

Mossberg Maverick, 12-gauge shotgun, SN: MV19863C; and
Harrington and Richardson, .32 caliber revolver, SN: AT126281.

The United States Marshal and/or other property custodian for the investigative agency is
authorized to take possession and maintain custody of the above-described tangible property.

If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of this
forfeiture.

As to any firearms and/or ammunition listed above and/or in the charging instrument,
defendant consents to disposal by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion, deem to be legally sufficient, and waives any and all
right to further notice of such process or such destruction.

Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture, the United
States Attorney’s Office is authorized to conduct any discovery needed to identify, locate or

dispose of the property, including depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.

[The rest of this page is intentionally left blank.]

Case 5:20-cr-O0065-KDB-DCK Document 51 Filed 03/04/21 Page 2 of 3

 

 
Following the Gourt's disposition of all timely petitions filed, a final order of forfeiture
shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third party files a timely petition,
this order shall become the final order and judgment of forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2), and the United States shall have clear title to the property and shall dispose of the
property according to law. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that
this order shall be final as to defendant upon filing.

SO AGREED:
STEVEN R. KAUFMAN
Assistant United States Attorney

Qn ALL

BO SEBASTIAN-MOLINA
Defenda

g

ALAN} ORASAMY, SR.
mey flor Defendant

Signed: March 4, 2021

THE GONORABLE: KENNETH D. BELL
United States District Judge

 

 

Case 5:20-cr-O0065-KDB-DCK Document 51 Filed 03/04/21 Page 3 of 3

 

 

 
